Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.188 Filed 08/18/20 Page 1 of 35




           EXHIBIT 8
Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.189 Filed 08/18/20 Page 2 of 35
Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.190 Filed 08/18/20 Page 3 of 35
                 Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.191 Filed 08/18/20 Page 4 of 35
   Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - CreeStock.com
                                                                                             8/14/20, 2)23 PM




          CONTACT US




          (HTTPS://CREESTOCK.COM/CONTACT-
               Home / Tool / Carhartt Classic But Amazing – Premium Quality Leather Jacket, Multi Zip Biker Jacket




                                                                                                             Carhartt Classic
          US/)                                                                             -36%
                                                                                                             But Amazing –
                                                                                                                  Login / Register
                                                                                                             Premium        Quality
          TRACK ORDER
                                                                                                             Leather Jacket,
                                                                                                                                   0
                                                                        (https://creestock.com/)
                                                                                                             Multi Zip Biker
                                                                                                                (https://creestock.com/cart/)
                                                                                                             Jacket
          (HTTPS://CREESTOCK.COM/TRACK-
                                                                                                             $229.95     $149.95
                                                                                                             Please check?the product?
          ORDER/)                                                                                            description for sizing chart.
                                                                                                             Tip: Free shipping for orders
                                                                                                             over $100
          DMCA (REPORT DESIGN)




                                                                                                             Style :     Multi-zip Biker Leather Jacket



                                                                                                                         L
                                                                                                             Size :
0/08/DNH2370-Multi-zip-                                                                       Clear
                                     (https://creestock.com/wp-content/uploads/2020/08/DNH2370-Leather-                                        (https://crees
                                     Jacket-Brown-Mockup.jpg)                                                                                  Jacket-Black-
                                                                                                             Personalization Text On Front
                                                                                                             or Back (Optional for Clothes)
                                                                                                             Please specify whether you would
                                                                                                             like to customize on the FRONT,
                                                                                                             BACK or BOTH sides of clothes. If

   https://creestock.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/                             Page 1 of 16
             Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.192 Filed 08/18/20 Page 5 of 35
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - CreeStock.com
                                                                                         8/14/20, 2)23 PM

                                                                                                          BACK or BOTH sides of clothes. If
                                                                                                          you do not note anything I will just
                                                                                                          put on the front, or the back
                                                                                                          depending on the design.

                                                                                                             Your's Text (Front)

                                                                                                          $4.99

                                                                                                          Personalization Text On Hand
                                                                                                          (Optional for Clothes)
                                                                                                          Please specify whether you want to
                                                                                                          customize the RIGHT SLEEVE, LEFT
                                                                                                          SLEEVE or BOTH sleeves of
                                                                                                          clothes. If you do not take note I'll
                                                                                                          leave both sleeve.

                                                                                                             Your's Text (Both hand)

                                                                                                          $4.99


                                                                                                          Options amount
                                                                                                          $0.00
                                                                                                          Final total

                                                                                                          $149.95


                                                                                                            -       1   +

                                                                                                                ADD TO CART




                                                                                                                Add to wishlist



                                                                                                                Size Guide

                                                                                                          Categories: Leather Jacket
                                                                                                          (https://creestock.com/product-
                                                                                                          category/leather-jacket/), Tool


https://creestock.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/                                 Page 2 of 16
             Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.193 Filed 08/18/20 Page 6 of 35
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - CreeStock.com
                                                                                         8/14/20, 2)23 PM



                                                                                                          (https://creestock.com/product-
                                                                                                          category/tool/), Tools
                                                                                                          (https://creestock.com/product-
                                                                                                          category/tools/) Tag: Carhartt
                                                                                                          (https://creestock.com/product-
                                                                                                          tag/carhartt/)

                                                                                                          Share:

                                                                                                           ! " ! # $



                    Description                  Additional information                             Shipping & Delivery



                                             Quality, Lasting Production
           Good Workmanship is the soul of leather clothing,neat and tidy lines, tight splicing, consolidating the
                                              shape of the leather, every detail is finely crafted.




                                            Black& Brown Leather Jacket

           A leather jacket that picks up on the emerging aviation trend. It can keep you warm and dry and also
           provide storage. This jacket fullfills the criteria perfectly. We’ve used a premium quality leather and a
       slightly heavier insulating interlingning to maintain body temperature. The rib knit on the hem and cuffs to
           keep you warm and bringing the slim fit. As a result of clever design, the hood is also removable by
          unzipping it around the collar. Meanwhile a multitude of secure pockets on the body provide plenty of
                                 storage options. All in all a true Swiss army knife of a leather jacket.




https://creestock.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/                          Page 3 of 16
             Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.194 Filed 08/18/20 Page 7 of 35
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - CreeStock.com
                                                                                         8/14/20, 2)23 PM



                                                                                          SIZE CHART:




          Size (inch)       Length      Chest      Shoulder        Waist      Sleeve      Neckline


               S              25          42           19          32.5        25.5           21


               M              26          45           20            35         26            21


               L              27          48           21           37.5       26.5           22


               XL             28          51           22          39.5         27            22


              2XL             29          53           23            42         28            23


              3XL             29          57           24           44.5        28            23




https://creestock.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/   Page 4 of 16
             Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.195 Filed 08/18/20 Page 8 of 35
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - CreeStock.com
                                                                                         8/14/20, 2)23 PM




                                                                 Clever Design

       The jacket come with a removable hood to keep you warm and dry, the hood is made of high quality and
       soft cotton, also removable by unzipping it around the collar.




                                                       “Layer on Layer” Design


https://creestock.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/   Page 5 of 16
             Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.196 Filed 08/18/20 Page 9 of 35
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - CreeStock.com
                                                                                         8/14/20, 2)23 PM



                                                                                                                    Zip out
                                                                                                                    the front
                                                                                                                    leather
                                                                                                                    layer it is
                                                                                                                    the inner
                                                                                                                    smooth
                                                                                                                    cotton
                                                                                                                    layer also
                                                                                                                    come with
                                                                                                                    a tough
                                                                                                                    zipper.


                                                                                                                    This
                                                                                                                    “Layer on
                                                                                                                    Layer”
                                                                                                                    Design
                                                                                                                    will give
                you the wind-proof effect and maintain body temperature




                                                                       Snug Fit

https://creestock.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/             Page 6 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.197 Filed 08/18/20 Page 10 of 8/14/20,
                                                                                         35 2)23 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - CreeStock.com



       The rib knit
       on the hem
       and cuffs to
       keep you
       warm,
       prevent the
       wind to
       “sneak
       inside” and
       bringing the
       slim fit.




                                           Multi-Zip Biker Leather Jacket

         The must-have leather biker jacket of the year. It’s based on the classic asymetric zipped model made
       famous by Marlon Brando in the Wild One with a bit of improvements with the zippers and zipper pockets
           on the body make the overall look more aggressive. Made from high quality leather with tough zips,
          epaulettes and buckled hem, this jacket is truly versatile. Multitude of secure pockets on the body and
                                                    sleeve provide plenty of storage options.




       SIZE CHART:



https://creestock.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/   Page 7 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.198 Filed 08/18/20 Page 11 of 8/14/20,
                                                                                         35 2)23 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - CreeStock.com




          Size (inch)         Length              Chest              Shoulder             Sleeve


               S                 26                42.5                 17.3               24.8


               M                26.7                44                   18                 26


               L                27.5               45.6                 19.2               26.7


               XL               27.8               47.2.               20.2                27.1


              2XL                28                48.8                20.8                27.1


              3XL               28.3               50.3                 22                 27.5




https://creestock.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/   Page 8 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.199 Filed 08/18/20 Page 12 of 8/14/20,
                                                                                         35 2)23 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - CreeStock.com




        Details
         on the
          body

       Zipper
       pockets and
       press stud
       pockets
       provide you
       not only
       plenty of
       storage
       options,
       also make
       the overall
       look more
       aggressive.


       The Gold color of the zippers, press studs and sewing line match perfectly with the Black leather.




                                                             On-Sleeve Pocket

       It is?designed for pens, important documents, and things that are hard to get.?


https://creestock.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/   Page 9 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.200 Filed 08/18/20 Page 13 of 8/14/20,
                                                                                         35 2)23 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - CreeStock.com




                                                                                                                    Belt and
        Buckles

       All the
       adjustable
       belt around
       the hip and
       buckles at
       two sides of
       the waist will
       make your
       jacket very
       versatile.




https://creestock.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/        Page 10 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.201 Filed 08/18/20 Page 14 of 8/14/20,
                                                                                         35 2)23 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - CreeStock.com




                                             Hooded Biker Leather Jacket

       A fantastically versatile leather jacket that features a removeable fleece drawstring hood, two for the price
       of one. We’ve used a high grade leather hide and teamed it with truly innovative design that allows you to
           completely change the look of the jacket. With the front liner securely zipped in you have a fantastic
       leather hoodie jacket transforms the character and utility. We’re really pleased with this style and we hope
                                                                      you like it too.




                                                                                       SIZE CHART:




          Size (inch)         Length              Chest              Shoulder             Sleeve


               S                25.5               42.2                18.8                25.5


               M                26.3               45.2                19.8                 26


https://creestock.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/   Page 11 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.202 Filed 08/18/20 Page 15 of 8/14/20,
                                                                                         35 2)23 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - CreeStock.com




               L                27.1                48                 20.8                26.3


               XL                28                 51.1               21.8                27.1


              2XL               28.7                54                 22.8                 28


              3XL               28.7                57                 23.8                28.3




            Clever
           Design

       The jacket come
       with a fleece
       removable hood
       to keep you
       warm and dry,
       the hood is
       made of high
       quality and soft cotton and fleece, also removable by unzipping it around the collar.




https://creestock.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/   Page 12 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.203 Filed 08/18/20 Page 16 of 8/14/20,
                                                                                         35 2)23 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - CreeStock.com




                                                       “Layer on Layer” Design

                Zip out the front leather layer it is the inner smooth cotton layer also come with a tough zipper.


                This “Layer on Layer” Design will give you the wind-proof effect and maintain body temperature




https://creestock.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/    Page 13 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.204 Filed 08/18/20 Page 17 of 8/14/20,
                                                                                         35 2)23 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - CreeStock.com




         Zipper
          Waist
       Pockets

       Two waist
       pockets
       designed
       for phone,
       wallet,
       important
       things. It
       come with
       zipper to
       make sure
       you will never drop your stuff.




       Our Happy Customers




https://creestock.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/   Page 14 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.205 Filed 08/18/20 Page 18 of 8/14/20,
                                                                                         35 2)23 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - CreeStock.com




       Thank you for my mask. I love it!!???                                          I am very happy with this purchase! Both masks were made
                                                                                      very well and looked great! I loved that they arrived folded in
                                                                                      small plastic bags too. They also shipped very quickly, which
                                                                                      I appreciated since I have been wanting to get a face
                                                                                      covering for weeks. Great customer service. I would
                                                                                      definitely purchase from this seller again!




       CORPORATE                                         INFORMATION                                        MORE INFO

       Contact Us                                        Track Order
       (https://creestock.com/contact-                   (https://creestock.com/track-                      " Mail: support@creestock.com
       us/)                                              order/)
                                                                                                            " Address: 17600 Yonge St,
       Privacy Policy                                    Refund & Return                                    Newmarket, ON L3Y 4Z1, Canada
       (https://creestock.com/privacy-                   (https://creestock.com/refund-
       policy/)                                          return/)                                           " Support Time: 8h30 AM : 5h30
       DMCA                                              Shipping & Delivery                                PM
       (https://creestock.com/dmca/)                     (https://creestock.com/shipping-
                                                         delivery/)
           Acceptable Use Policy
       Violation
       (https://creestock.com/dmca/acceptable-
       use-policy-violation/)

           Intellectual Property Claim

https://creestock.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/                        Page 15 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.206 Filed 08/18/20 Page 19 of 8/14/20,
                                                                                         35 2)23 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - CreeStock.com



       (https://creestock.com/dmca/intellectual-
       property-claim/)

       Terms of service
       (https://creestock.com/terms-of-
       service/)




                                                   © 2019 CreeStock.com (/). All rights reserved.
                                                                   Currency: USD (US Dollar)


                                                                 ! " ! # $




                                                                                                                    Carhartt
                                                                                                                    Classic
                                                                                                                    But
https://creestock.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/     Page 16 of 16
               Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.207 Filed 08/18/20 Page 20 of 8/14/20,
                                                                                            35 2)24 PM
   Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - PiperMall.com




          CONTACT US




          (HTTPS://PIPERMALL.COM/CONTACT-
               Home / Tool / Carhartt Classic But Amazing – Premium Quality Leather Jacket, Multi Zip Biker Jacket




                                                                                                              Carhartt Classic
          US/)                                                                              -36%
                                                                                                              But Amazing –
                                                                                                                  Login / Register
                                                                                                              Premium        Quality
          TRACK ORDER
                                                                                                              Leather Jacket,
                                                                                                                                   0
                                                                       (https://pipermall.com/)
                                                                                                              Multi Zip Biker
                                                                                                                (https://pipermall.com/cart/)
                                                                                                              Jacket
          (HTTPS://PIPERMALL.COM/TRACK-
                                                                                                              $229.95     $149.95
                                                                                                              Please check?the product?
          ORDER/)                                                                                             description for sizing chart.
                                                                                                              Tip: Free shipping for orders
                                                                                                              over $100
          DMCA (REPORT DESIGN)




0/08/DNH2370-Multi-zip-               (https://pipermall.com/wp-content/uploads/2020/08/DNH2370-Leather-                                      (https://piper
                                      Jacket-Brown-Mockup.jpg)                                                                                Jacket-Black-




   https://pipermall.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/                           Page 1 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.208 Filed 08/18/20 Page 21 of 8/14/20,
                                                                                         35 2)24 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - PiperMall.com




                                                                                                           Style :      Multi-zip Biker Leather Jacket



                                                                                                                        L
                                                                                                           Size :
                                                                                                                              Clear



                                                                                                             -      1   +

                                                                                                                 ADD TO CART




                                                                                                                 Add to wishlist



                                                                                                                 Size Guide

                                                                                                           Categories: Leather Jacket
                                                                                                           (https://pipermall.com/product-
                                                                                                           category/leather-jacket/), Tool
                                                                                                           (https://pipermall.com/product-
                                                                                                           category/tool/), Tools
                                                                                                           (https://pipermall.com/product-
                                                                                                           category/tools/) Tag: Carhartt
                                                                                                           (https://pipermall.com/product-
                                                                                                           tag/carhartt/)

                                                                                                           Share:

                                                                                                           ! " ! # $



               Description                    Additional information                                    Shipping & Delivery




https://pipermall.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/                            Page 2 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.209 Filed 08/18/20 Page 22 of 8/14/20,
                                                                                         35 2)24 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - PiperMall.com




                                             Quality, Lasting Production
           Good Workmanship is the soul of leather clothing,neat and tidy lines, tight splicing, consolidating the
                                              shape of the leather, every detail is finely crafted.




                                            Black& Brown Leather Jacket

           A leather jacket that picks up on the emerging aviation trend. It can keep you warm and dry and also
           provide storage. This jacket fullfills the criteria perfectly. We’ve used a premium quality leather and a
        slightly heavier insulating interlingning to maintain body temperature. The rib knit on the hem and cuffs to
            keep you warm and bringing the slim fit. As a result of clever design, the hood is also removable by
          unzipping it around the collar. Meanwhile a multitude of secure pockets on the body provide plenty of
                                 storage options. All in all a true Swiss army knife of a leather jacket.




                                                                                           SIZE CHART:




         Size (inch)        Length      Chest      Shoulder        Waist      Sleeve       Neckline


https://pipermall.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/   Page 3 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.210 Filed 08/18/20 Page 23 of 8/14/20,
                                                                                         35 2)24 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - PiperMall.com




               S              25          42            19          32.5        25.5           21



               M              26          45            20           35          26            21

                L             27          48            21          37.5        26.5           22

               XL             28          51            22          39.5         27            22

              2XL             29          53            23           42          28            23

              3XL             29          57            24          44.5         28            23




                                                                  Clever Design

       The jacket come with a removable hood to keep you warm and dry, the hood is made of high quality and
       soft cotton, also removable by unzipping it around the collar.


https://pipermall.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/   Page 4 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.211 Filed 08/18/20 Page 24 of 8/14/20,
                                                                                         35 2)24 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - PiperMall.com




                                                                                                                    “Layer
                                                                                                                        on
                                                                                                                    Layer”
                                                                                                                    Design

                                                                                                                    Zip out
                                                                                                                    the front
                                                                                                                    leather
                                                                                                                    layer it is
                                                                                                                    the inner
                                                                                                                    smooth
                                                                                                                    cotton
                layer also come with a tough zipper.


                This “Layer on Layer” Design will give you the wind-proof effect and maintain body temperature




https://pipermall.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/             Page 5 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.212 Filed 08/18/20 Page 25 of 8/14/20,
                                                                                         35 2)24 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - PiperMall.com




       Snug Fit

       The rib knit
       on the hem
       and cuffs to
       keep you
       warm,
       prevent the
       wind to
       “sneak inside” and bringing the slim fit.




                                           Multi-Zip Biker Leather Jacket

          The must-have leather biker jacket of the year. It’s based on the classic asymetric zipped model made
       famous by Marlon Brando in the Wild One with a bit of improvements with the zippers and zipper pockets
           on the body make the overall look more aggressive. Made from high quality leather with tough zips,


https://pipermall.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/   Page 6 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.213 Filed 08/18/20 Page 26 of 8/14/20,
                                                                                         35 2)24 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - PiperMall.com



          epaulettes and buckled hem, this jacket is truly versatile. Multitude of secure pockets on the body and
                                                    sleeve provide plenty of storage options.




                                                                                       SIZE CHART:




         Size (inch)          Length               Chest             Shoulder             Sleeve


               S                 26                 42.5                17.3                24.8


               M                26.7                 44                  18                  26


               L                27.5                45.6                19.2                26.7


               XL               27.8               47.2.                20.2                27.1


              2XL                28                48.8                 20.8                27.1


              3XL               28.3                50.3                 22                 27.5




https://pipermall.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/   Page 7 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.214 Filed 08/18/20 Page 27 of 8/14/20,
                                                                                         35 2)24 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - PiperMall.com




        Details
         on the
          body

       Zipper
       pockets and
       press stud
       pockets
       provide you
       not only
       plenty of storage options, also make the overall look more aggressive.


       The Gold color of the zippers, press studs and sewing line match perfectly with the Black leather.




                                                              On-Sleeve Pocket


https://pipermall.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/   Page 8 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.215 Filed 08/18/20 Page 28 of 8/14/20,
                                                                                         35 2)24 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - PiperMall.com



                                                                                                                    It is?
                                                                                                                    designed for
                                                                                                                    pens,
                                                                                                                    important
                                                                                                                    documents,
                                                                                                                    and things
                                                                                                                    that are
                                                                                                                    hard to get.?




        Belt and
        Buckles

       All the
       adjustable
       belt around
       the hip and
       buckles at
       two sides of
       the waist will
       make your
       jacket very
       versatile.

https://pipermall.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/              Page 9 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.216 Filed 08/18/20 Page 29 of 8/14/20,
                                                                                         35 2)24 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - PiperMall.com




                                              Hooded Biker Leather Jacket

       A fantastically versatile leather jacket that features a removeable fleece drawstring hood, two for the price
       of one. We’ve used a high grade leather hide and teamed it with truly innovative design that allows you to
           completely change the look of the jacket. With the front liner securely zipped in you have a fantastic
       leather hoodie jacket transforms the character and utility. We’re really pleased with this style and we hope
                                                                       you like it too.




       SIZE CHART:




https://pipermall.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/   Page 10 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.217 Filed 08/18/20 Page 30 of 8/14/20,
                                                                                         35 2)24 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - PiperMall.com




         Size (inch)          Length               Chest             Shoulder             Sleeve


               S                25.5                42.2                18.8                25.5


               M                26.3                45.2                19.8                 26


               L                27.1                 48                 20.8                26.3


               XL                28                 51.1                21.8                27.1


              2XL               28.7                 54                 22.8                 28


              3XL               28.7                 57                 23.8                28.3




https://pipermall.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/   Page 11 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.218 Filed 08/18/20 Page 31 of 8/14/20,
                                                                                         35 2)24 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - PiperMall.com




            Clever
           Design

       The jacket come
       with a fleece
       removable hood
       to keep you
       warm and dry,
       the hood is
       made of high
       quality and soft
       cotton and
       fleece, also
       removable by
       unzipping it
       around the collar.




                                                       “Layer on Layer” Design

                Zip out the front leather layer it is the inner smooth cotton layer also come with a tough zipper.


                This “Layer on Layer” Design will give you the wind-proof effect and maintain body temperature




https://pipermall.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/    Page 12 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.219 Filed 08/18/20 Page 32 of 8/14/20,
                                                                                         35 2)24 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - PiperMall.com




         Zipper
          Waist
       Pockets

       Two waist
       pockets
       designed
       for phone,
       wallet,
       important
       things. It
       come with
       zipper to
       make sure
       you will
       never drop
       your stuff.




https://pipermall.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/   Page 13 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.220 Filed 08/18/20 Page 33 of 8/14/20,
                                                                                         35 2)24 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - PiperMall.com




                                                         RELATED PRODUCTS

                                                                                           -28%




       (https://pipermall.com/product/carhartt-
                                    (https://pipermall.com/product/carhartt-
                                                                 (https://pipermall.com/product/carhartt-
       special-design-1-3d-full-               color-waves-personalized-                special-design-1-button-
       print-hoodie-t-shirt-jacket-            custom-3d-full-print-                    shirt-button-shirt/)
       pant-polo/)                             hoodie-t-shirt-jacket-pant-
                                                                                        Carhartt Special
                                               polo/)
       Carhartt Special                                                                 Design #1 Button
                                                                                        $64.00 $45.95
       Design #1 3D Full                       Carhartt Color Waves
       $34.99 – $99.50                                                                  Shirt Button Shirt
       Print Hoodie, T Shirt,                  Personalized Custom
                                               $34.99 – $99.50                          (https://pipermall.com/product/carhartt-
       Jacket, Pant, Polo                      3D Full Print Hoodie,
                                                     special-design-1-
                              T Shirt, Jacket,
       (https://pipermall.com/product/carhartt-Pant,
                                                     button-shirt-button-
                              Polo
       special-design-1-3d-
                                                     shirt/)
       Our Happy Customers (https://pipermall.com/product/carhartt-
                                               color-waves-

https://pipermall.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/         Page 14 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.221 Filed 08/18/20 Page 34 of 8/14/20,
                                                                                         35 2)24 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - PiperMall.com


                                                                                                            !"#




       Thank you for my mask. I love it!!                                              I am very happy with this purchase! Both masks were made
                                                                                       very well and looked great! I loved that they arrived folded in
                                                                                       small plastic bags too. They also shipped very quickly, which
                                                                                       I appreciated since I have been wanting to get a face
                                                                                       covering for weeks. Great customer service. I would
                                                                                       definitely purchase from this seller again!




       CORPORATE                                          INFORMATION                                       MORE INFO

       Contact Us                                         Track Order
       (https://pipermall.com/contact-                    (https://pipermall.com/track-                     " support@pipermall.com
       us/)                                               order/)
                                                                                                             # Support Time: 8h30 AM : 5h30
       Privacy Policy                                     Refund & Return                                   PM
       (https://pipermall.com/privacy-                    (https://pipermall.com/refund-
       policy/)                                           return/)

       DMCA                                               Shipping & Delivery
       (https://pipermall.com/dmca/)                      (https://pipermall.com/shipping-
                                                          delivery/)
           Acceptable Use Policy
       Violation                           TERMS OF SERVICE
       (https://pipermall.com/dmca/acceptable-
                                           (https://pipermall.com/terms-of-
       use-policy-violation/)              service/)

           Intellectual Property Claim

https://pipermall.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/                       Page 15 of 16
            Case 2:20-cv-12225-GCS-APP ECF No. 1-8, PageID.222 Filed 08/18/20 Page 35 of 8/14/20,
                                                                                         35 2)24 PM
Carhartt Classic But Amazing - Premium Quality Leather Jacket, Multi Zip Biker Jacket - PiperMall.com



       (https://pipermall.com/dmca/intellectual-
       property-claim/)

       TERMS OF SERVICE
       (https://pipermall.com/terms-of-
       service/)




                                                    © 2019 PiperMall.com (/). All rights reserved.
                                                                   Currency: USD (US Dollar)


                                                                  ! " ! # $




                                                                                                                    Carhartt
                                                                                                                    Classic
                                                                                                                    But
https://pipermall.com/product/carhartt-classic-but-amazing-premium-quality-leather-jacket-multi-zip-biker-jacket/     Page 16 of 16
